Citation Nr: 0901770	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel





INTRODUCTION

The veteran had active service from December 1967 through 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from decisions of March 
2005 and later by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a total disability rating based upon 
his individual unemployability (TDIU). Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total and when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities. 38 C.F.R. §§ 3.340, 4.16(a). If there 
is only one such disability, it shall be ratable at 60 
percent or more, and, if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. § 4.16(a). Neither 
the veteran's non-service-connected disabilities, nor his 
advancing age may be used as a determining factor in the 
rating agency's judgment. 38 C.F.R. §§ 3.341(a), 4.16(a), 
4.19.

In March 2008, the Board remanded this matter in order to 
afford the veteran a VA examination.  The VA examiner was to 
review the claims folder, examine the veteran and assess the 
severity of his service-connected disabilities by describing 
the symptoms, listing side effects, and opining as to the 
disabilities "prevent him from obtaining or retaining a 
substantially gainful occupation."  

The April 2008 VA examination is specific to the veteran's 
service-connected diabetes and secondary disabilities.  It is 
an examination specific to the severity of those 
disabilities, but the examiner was not provided the claims 
folder for review, as was ordered by the Board, and the 
examiner completely failed to render any opinion whatsoever 
as to the affect of the veteran's service-connected 
disabilities on his employability.  Such an opinion is 
imperative to the Board's decision as to whether the 
veteran's condition warrants a TDIU rating.  If any action 
required by a remand is not undertaken, or is taken in a 
deficient manner, appropriate corrective action should be 
undertaken. While the Board regrets the delay, another remand 
is required. See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum to the April 2008 VA 
examination report.  

The veteran's claims folder must be made 
available to and reviewed by the VA 
examiner.  

The examiner must render an opinion as to 
whether the veteran's service-connected 
diabetes mellitus, nephropathy with 
hypertension and erectile dysfunction 
prevent him from obtaining or retaining a 
substantially gainful occupation.  
Specifically, the examiner should describe 
what types of employment activities would 
be limited due to the veteran's service-
connected disabilities and any associated 
disorder(s), bearing in mind his entire 
social-medical history, particularly, any 
degree of industrial impairment caused by 
one or more nonservice-connected 
disorders.

2.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




